EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Woolston on September 8, 2022.
The Claims are amended as follows:
21. (currently amended) A full-face helmet for protecting a head of a wearer, the helmet comprising: 
a shell including an interior surface and a shell bottom edge defining a first portion 
of a continuous bottom edge of the helmet; 
a padding coupled to the interior surface and configured to conform to rear and 
sides of the wearer's head and to define a front opening, the padding having a first lateral side portion and a second lateral side portion adjacent to the front opening; and 
a chinbar configured to extend around the front opening adjacent to a chin portion 
of the wearer's head, the chinbar comprising: 
a first attachment end adjacent to the first lateral side portion, 
a first flange extending from the first attachment end and having a plurality of 
first flange apertures extending therethrough, 
a second attachment end adjacent to the second lateral side portion, 
a second flange extending from the second attachment end and having a plurality of second flange apertures extending therethrough, and 
a chinbar bottom edge defining a second portion of the continuous bottom 
edge of the helmet; 
wherein the first flange is encased within the first lateral side portion of the padding 
and extends through the plurality of first flange apertures;3 
140116.8012.US01\156323276.2Application No.: 17/307,847Docket No.: 140116-8012.US01Response to Non-Final Office Actionwherein the second flange is encased within the second lateral side portion of the padding and extends through the plurality of second flange apertures; and 
wherein the continuous bottom edge of the helmet is configured to extend around 
a lower portion of the wearer's head when the helmet is worn.

30. (currently amended) A full-face helmet for protecting a head of a wearer, the helmet comprising: a shell including an interior surface; 
a padding coupled to the interior surface, the padding configured to extend over 
a lower portion of a back, a first side, and a second side of the wearer's head, and the padding including: 
a right side portion configured to be positioned over the first side of the 
wearer's head and defining a right chinbar engagement surface, and 
a left side portion configured to be positioned over the second side of the wearer's head and defining a left chinbar engagement surface; and 
a chinbar coupled to lower portions of the shell and the padding and configured to extend forwardly adjacent to a lower portion of the wearer's head, the chinbar defining (i) a right padding engagement surface adjacent to the right chinbar engagement surface, and (ii) a left padding engagement surface adjacent to the left chinbar engagement surface, the chinbar including: 
a right flange extending from the right padding engagement surface with a plurality of right flange apertures extending therethrough, and5 
140116.8012.US01\156323276.2Application No.: 17/307,847Docket No.: 140116-8012.US01Response to Non-Final Office Actiona left flange extending from the left padding engagement surface with a 
plurality of left flange apertures extending therethrough; 
wherein the right flange is encased within the right side portion of the padding and extends through the plurality of right flange apertures; and 
wherein the left flange is encased within the left side portion of the padding and 
extends through the plurality of left flange apertures.

38. (currently amended) A helmet, comprising: 
a shell including an interior surface; 
a padding coupled to the interior surface and configured to extend over a lower 
portion of a back, a first side, and a second side of a head of a wearer, the padding including: 
a first side portion configured to be over the first side of the head and 
defining a first chinbar engagement surface, and 
a second side portion configured to be over the second side of the head and 
defining a second chinbar engagement surface; and 
a chinbar coupled to the shell and the padding, and defining (i) a first padding engagement surface conforming with the first chinbar engagement surface and (ii) a second padding engagement surface conforming with the second chinbar engagement surface, the chinbar including: 
a first flange extending through the first chinbar engagement surface and 
with a first flange aperture extending therethrough, and 
a second flange extending through the second chinbar engagement surface 
and with a second flange aperture extending therethrough; 
wherein the first flange is encased within the first side portion of the padding and extends through the first flange aperture; and7 
140116.8012.US01\156323276.2Application No.: 17/307,847Docket No.: 140116-8012.US01Response to Non-Final Office Actionwherein the second flange is encased within the second side portion of the padding and extends through the second flange aperture.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 21, 30 and 38 and their dependent claims are considered allowable. Independent claims 21 is allowable because the prior art does not disclose the structure regarding the claimed combination of A full-face helmet comprising: a shell, a shell bottom edge defining a first portion of a continuous bottom edge of the helmet; a padding; and a chinbar comprising: a first attachment end adjacent to the first lateral side portion, a first flange extending from the first attachment end and having a plurality of first flange apertures extending therethrough, a second attachment end adjacent to the second lateral side portion, a second flange extending from the second attachment end and having a plurality of second flange apertures extending therethrough, and a chinbar bottom edge defining a second portion of the continuous bottom edge of the helmet; the first flange is encased within the first lateral side portion of the padding and portions of the padding extend through the plurality of first flange apertures; 3140116.8012.US01\156323276.2Application No.: 17/307,847Docket No.: 140116-8012.US01Response to Non-Final Office Actionthe second flange is encased within the second lateral side portion of the padding and portions of the padding extend through the plurality of second flange apertures; and wherein the continuous bottom edge of the helmet is configured to extend around a lower portion of the wearer's head when the helmet is worn.
Independent claims 30 and 38 each recite similar language as Independent claim 21.
The prior art does not disclose or teach these structures. The closest prior art appears to be EP 0476,591 by Röemer or 6,711,751 by Muskovitz and they does not disclose or teach these elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732